Exhibit 10.8

 

LOGO [g59845ex10_8pg001.jpg]   DIGITAL SOLUTIONS FOR INTERVENTIONAL MEDICINE

 

August 5, 2009

Dan Johnston

1939 Newburyport Road

Chesterfield, MO 63005

Dear Dan:

I am pleased to extend you an offer to join Stereotaxis as Chief Financial
Officer. This letter outlines the terms of your employment offer and is based on
a September 1, 2009 start date.

Your annualized base salary will be $320,000 payable semi-monthly. In addition,
you will be eligible for a target bonus opportunity of 50% of your annual salary
with an overachievement maximum of 100% of your annual salary subject to the
2009 Annual Bonus Plan. Your bonus opportunity will be prorated for 2009.

You will also receive a $20,000 net signing bonus (grossed-up) payable upon hire
in fully vested shares.

You will be granted options to purchase up to 175,000 shares of the Company’s
stock in the form of Stock Appreciation Rights. The strike price for the options
will be the closing price on September 1, 2009. These options will vest 25%
after the first year and then monthly thereafter at the rate of 2.0833% per
month such that all rights are available by the end of 4 years from the date of
grant. All shares shall be subject to the other terms and conditions set forth
in the Company’s stock option plan and the Stock Appreciation Rights Agreement.

Additionally, you will be granted 25,000 Performance Based Restricted shares of
the Company’s stock on September 1, 2009. These Performance Based Restricted
shares shall vest if certain performance criteria are met. All shares shall be
subject to the other terms and conditions set forth in the Company’s stock
option plan and the Performance Share Agreement.

Along with this initial grant, you will receive an additional 50,000 options in
February 2010. Any awards beyond 2010 will be based on your performance and
subject to Company guidelines for your position. All grants are subject to Board
approval.

You shall be entitled to the standard benefits made available by the Company
from time to time (see attached current benefit summary), such as medical and
dental insurance for you and your family (subject to employee contributions) and
paid time off for vacation and sick time (PTO) of fifteen days per year
accumulated at a rate of 1.25 days per month. You will be awarded an

 

Stereotaxis, Inc • 4320 Forest Park Avenue • St. Louis, MO • 63108•
(314) 678-6100 • (314) 678-6119 Fax



--------------------------------------------------------------------------------

initial five days of PTO on your start date, subject to the fifteen day maximum
annual accrual otherwise set forth in the Company’s PTO policy on accruals and
usage.

Stereotaxis is an “at-will” employer, which means that you or Stereotaxis may
terminate your employment at any time, with or without cause and without notice.
If you are terminated other than for cause, or your employment terminates under
certain circumstances as set forth in your Employment Agreement, you will
receive a guaranteed continuation of 18 months salary equal to your monthly base
salary, as well as continued medical and dental benefits under the Company’s
standard program for the same period, subject to any necessary suspension or
deferrals of such payments as required by Section 409A of the Internal Revenue
Code. (If you find employment during that period after termination without
cause, your compensation will offset the salary continuation amount and the
benefits will terminate.)

If you accept the terms of this offer, we will enter into an employment
agreement that incorporates the terms outlined in this letter, as well as the
Company’s standard terms and conditions applicable to executive employees. The
agreement will include confidentiality and non-compete covenants and provisions
relating to arbitration of employment disputes.

This offer is contingent upon your execution of your Employment Agreement. You
must also furnish us with proof that you are authorized to work in the US. By
signing this letter, you agree that you are not a party to any employment,
non-compete, confidentiality, or other agreements that might be inconsistent
with employment by Stereotaxis or the terms of your agreement.

Dan, we welcome you to Stereotaxis and are enthusiastic about working with you
to build our Company. This letter and the associated terms and conditions
contain all of the terms and conditions of the Company’s offer of employment to
you and supersedes and replaces any previous discussions, understandings or
agreements. Please indicate your acceptance and agreement by signing this letter
in the space provided below.

 

Sincerely,

/s/ Mike Kaminski

Mike Kaminski President and CEO

ACCEPTED and AGREED this 5th day of August 2009.

My starting date will be the 1st day of September, 2009.

 

/s/ Dan Johnston

Dan Johnston

 

Stereotaxis, Inc • 4320 Forest Park Avenue • St. Louis, MO • 63108 •
(314) 678-6100 • (314) 678-6110 Fax



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

Terms and Conditions

 

1) Scope. Dan Johnston (“Employee”) accepts and agrees to the terms of the
Stereotaxis offer letter dated August 5, 2009. Both parties agree that
Employee’s employment by Stereotaxis, Inc. (the “Company” or “Stereotaxis”)
shall be subject to these terms and conditions. The offer letter and these Terms
and Conditions together are the “Agreement”.

 

2) Definitions.

 

  a) “Cause” means : (i) the institution of criminal charges against the
Employee, or the admission by Employee of, or any action or omission by Employee
that constitutes embezzlement, theft or other intentional misappropriation of
any property of Company, (ii) any willful act involving moral turpitude which
brings disrepute or disparagement to the Company or substantially impairs its
good will and reputation, or results in a conviction for or plea of guilty to a
felony involving moral turpitude, fraud or misrepresentation, (iii) material
neglect of duties which, if curable, is not cured by the Employee, provided
however, the Employee shall receive a reasonable opportunity to cure within at
least fifteen (15) days after written notice of such neglect of duties if such
material neglect of duties is curable within such period, (iv) material breach
of fiduciary obligations to Company after written notice of such breach, or
(v) chemical dependence that materially affects the performance of Employee’s
duties and responsibilities.

 

  b) “Change of Control” means (i) an event whereby any natural person,
corporation, general partnership, limited partnership, joint venture,
proprietorship or other business organization (each, a “Person”), including such
Person’s affiliates, or “group” (as such term is defined under Section 13(d) of
the Securities Exchange Act of 1934, as amended) acquires beneficial ownership
of capital stock of the Company entitling the holder(s) thereof to more than
fifty percent (50%) of the voting power of the then outstanding capital stock of
the Company with respect to the election of the Company’s directors, or (ii) a
sale or transfer of all or substantially all of the assets of the Company to any
Person.

 

  c) “Confidential Information” means any information pertaining to the
Stereotaxis Business and/or other information of the Company acquired by
Employee during the course of or as a result of employment with the Company,
which is not publically known, such as but not limited to, trade secrets,
know-how, processes, designs, products, documentation, data, research and
development plans and activities, standard operating procedures and validation
records, drawings, tools, techniques, software and computer programs and
derivative works, inventions (whether patentable or not), improvements,
copyrightable material, business and marketing plans, projections, sales data
and reports, confidential evaluations, the confidential use, nonuse or
compilation by the Company of technical or business information in the public
domain, customers and prospects, customer requirements, costs, profitability,
sales and marketing strategies, pricing policies, operational methods, strategic
plans, training materials, internal financial information, operating and
financial data and projections, distribution or sales methods, prices charged by
or to Company, inventory lists, sources of supplies, supply lists, lists of
current or past employees and information concerning relationships between
Company and its employees, collaborators, or customers.

 

  d) “Restricted Period” means during executive’s employment plus the later of
one year following the date of (i) the final day of the Severance Period or
(ii) termination of employment for any reason; however the Restricted Period
shall not exceed two years beyond the date of termination of employment.

 

  e) “Severance Period” means the period during which the Employee receives any
salary continuation and/or continuation of benefits due to termination without
Cause or termination in the event of Change of Control under Section 15.

 

1



--------------------------------------------------------------------------------

  f) “Stereotaxis Business” means a) the development, manufacture, and sale of
(1) equipment, software, devices, and methods in the field of remote,
computer-controlled or computer-aided navigation and delivery of interventional
medical devices, with or without the use of magnetic devices or systems, and
(2) workstations, software, and networks used in or with medical procedures, and
b) research and planning and business development that is planned or implemented
by Company during the term of employment, with respect to which Employee
receives Confidential Information during employment.

 

3) Position; Base Salary; Incentive Compensation. Employee shall serve as Chief
Financial Officer or in such other capacity as agreed to in writing by the
parties and shall report to Mike Kaminski or such other person, in each case as
the Company may from time to time direct. Employee shall be paid according to
the terms of the offer letter, subject to increases, or as agreed to in writing
by the Employee and the Company from time to time in writing, and all payments
shall be subject to applicable withholdings and deductions.

 

4) Company Benefits. While employed by the Company, Employee shall be entitled
to receive such benefits of employment as the Company may offer from time to
time. Company-paid time off for vacation, sick leave, and other personal needs
will be governed by the Employee Handbook and Company policies as modified from
time to time by the Company.

 

5) Employment Services; Employee Handbook and Company Policies. Employee agrees
that throughout the term of Employee’s employment, as a condition of Employee’s
employment, Employee shall (a) diligently, in good faith and to the best of
Employee’s abilities render such services as may be delegated to the Employee by
the Company and (b) follow and act in accordance with all of Company’s rules,
policies and procedures of Company, including, but not limited to this
Agreement, the Company rules and policies, and the Employee Handbook, any of
which may be revised from time to time at the sole discretion of the Company,
with or without prior notice.

 

6) At-Will Employment. The Company is an “at-will” employer. This means that the
Company or the Employee may terminate Employee’s employment at any time, for any
reason or for no reason and/or with or without cause. Stereotaxis makes no
promise that Employee’s employment will continue for a set period of time, nor
is there any promise that it will be terminated only under particular
circumstances. No raise or bonus or discussion of possible or potential future
benefits or changes to Employee’s capacity, reporting, or compensation (or
failure to agree on same) shall alter Employee’s status as an “at-will” employee
or create any implied or express contract or promise of continued employment. No
manager, supervisor or officer of Stereotaxis has the authority to change
Employee’s status as an “at-will” employee.

 

7) Inventions and Developments.

 

  a) Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like, which are developed, conceived,
created, discovered, learned, produced and/or otherwise generated by Employee,
whether individually or otherwise, during the term of Employee’s employment
whether or not during working hours, that relate to Stereotaxis Business or any
work performed by Employee for Company (collectively, “Inventions and
Developments”), shall be the sole and exclusive property of Company, and Company
shall own any and all right, title and interest to such Inventions and
Developments. Employee assigns and agrees to assign to Company any and all
right, title and interest in and to any such Inventions and Developments
whenever requested to do so by Company, at Company’s expense, and Employee
agrees to execute any and all applications, assignments or other instruments
which Company deems desirable or necessary to protect such interests, both
during and after the term of Employment.

 

2



--------------------------------------------------------------------------------

  b) By way of clarification, Paragraph 6(a) shall not apply to any invention
for which no equipment, supplies, facilities or Confidential and Trade Secret
Information of Company was used and which was developed entirely on Employee’s
own time, unless (i) the invention relates to Stereotaxis Business or to
Company’s actual or demonstrably-anticipated research or development, or
(ii) the invention results from any work performed by Employee for Company.

 

8) Confidential Information. Employee agrees to keep secret and confidential,
and not to use or disclose to any third parties, except as directly required for
Employee to perform Employee’s employment responsibilities for Company, any of
Company’s Confidential Information. Excluded from the scope of these
restrictions is Confidential Information that becomes generally available to the
public in any manner other than by a breach of this Agreement by the Employee.

 

9) Company Materials. All notes, records, correspondence, data, hardware,
software, documents or the like obtained by or provided to the Company regarding
Stereotaxis Business, or otherwise made, produced, or compiled during the course
or as a result of employment with the Company which contain Confidential
Information, regardless of the type of medium in which such is preserved,
(“Company Materials”), are the sole and exclusive property of the Company, and
shall be surrendered to the Company on request or upon Employee termination for
any reason. During Employee’s employment, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any Company
Materials except as expressly permitted or required for the proper performance
of Employee’s duties on behalf of the Company.

 

10) Attention to Duties; Conflict of Interest.

 

  a) Employee represents that the execution and delivery of the Agreement and
Employee’s employment with Company do not violate any previous employment
agreement or other contractual obligation of Employee, and there are no
outstanding commitments or agreements inconsistent with any of the terms of this
Agreement or the services to be rendered to Stereotaxis.

 

  b) While employed by the Company, Employee shall devote Employee’s full
business time, energy and abilities exclusively to the business and interests of
Stereotaxis and shall not, without the Company’s prior written consent, obtain
any direct or indirect interests in or relationships with any organization that
might affect the objectivity and independence of the Employee’s judgment or
conduct in carrying out duties and responsibilities to the Company under this
Agreement or that would interfere with the performance of Employee’s duties
under this Agreement. However, nothing herein shall preclude employee from
pursuing Employee’s personal, financial and legal affairs, or, subject to the
prior written consent of the Company, (i) serving on any corporate or
governmental board of directors, (ii) serving on the board of, or working for,
any charitable, not-for-profit or community organization, or (iii) pursuing any
other activity; provided that Employee shall not engage in any other business,
profession, occupation or other activity, for compensation or otherwise, which
would violate the provisions of this Agreement or would otherwise conflict or
interfere with the performance of Employee’s duties and responsibilities
hereunder, either directly or indirectly.

 

  c) If in the course of Employee’s employment, Employee becomes aware of any
obligations or commitments under Paragraph (a) or any real or apparent conflicts
of commitment or conflicts of interest, Employee shall immediately disclose them
to Employee’s supervisor.

 

11) Non-Competition, Non-solicitation. Employee agrees that during the
Restricted Period, and regardless of how Employee’s termination occurs and
regardless of whether it is with or without Cause, Employee shall not, directly
or indirectly (whether individually or as owner, partner, consultant, employee
or otherwise):

 

  a)

engage in, assist or have an interest in, enter the employment of, or act as an
agent, advisor or consultant for, any person or entity that then is or intends
to be in competition with the Company with respect to Stereotaxis Business. A
person or entity will be deemed “in competition” if it is

 

3



--------------------------------------------------------------------------------

 

involved in research, development, manufacture, supplying or sale of a product,
process, apparatus, service or development which is competitive with a product,
process, apparatus, service or development on which Employee worked, or with
respect to which Employee has or had access to Confidential Information during
the Employee’s employment.

 

  b) solicit, divert, or take away, or attempt to solicit, divert or take away
from the Company the business of any customers for the purpose of selling or
providing to such customer any product or service which is included in the
Stereotaxis Business as defined herein;

 

  c) knowingly to cause or attempt to cause any customer, vendor, or other third
party collaborating with the Company to terminate or reduce its existing
relationship with the Company;

 

  d) knowingly solicit, induce, or hire, or attempt to solicit, induce, or hire,
any employee, consultant, or distributor of the Company to leave the employ of
the Company and/or to work for any competitor of the Company.

 

12) Notification; Non-disparagement. Employee shall notify any prospective
employer of the existence and terms of this Agreement, prior to acceptance of
employment outside of the Company. Company may inform any person or entity
subsequently employing, or evidencing an intention to employ Employee of the
nature of the information Company asserts to be Confidential Information, and
may inform that person or entity of the existence of this Agreement, the terms
hereof, and provide to that person or entity a copy of these terms and
conditions. Neither party shall in any way disparage the other, including
current or former officers, directors and employees of the Company, and neither
party shall make or solicit any comments, statements or the like to the media or
to others, including their agents or representatives, that may be considered to
be derogatory or detrimental to the good name or business reputation of the
other party.

 

13) Acknowledgments Regarding Restrictions. Employee acknowledges, understands,
and agrees that:

 

  a) The provisions relating to confidentiality, conflicts of interest,
non-competition, and their post-employment continuation are material
consideration for the compensation and other benefits of Employee’s employment
by Company, and without Employee’s agreement to these provisions and
restrictions, Employee would not be employed by the Company.

 

  b) Employee agrees that the covenants relating to non-competition,
non-solicitation, and disparagement in this Agreement are appropriate and fair
and necessary to avoid conflicts of interest and commitment and to protect the
Company’s legitimate interests in its Confidential Information, goodwill, and
relationships.

 

  c) The restrictions contained herein are not limited geographically in view of
Company’s worldwide operations and the nature of the Confidential Information,
customers and /or other business relationships to which Employee will have
access. These restrictions may preclude, for a time, Employee’s employment with
competitors of Company. Company agrees, however, that if it is commercially
reasonable, after the Employee’s employment and within the Restricted Period it
may provide written permission for Employee to provide services to or be
employed by firms that are engaged in Stereotaxis Business, so long as such
services or employment are provided to divisions, departments, or affiliates
that are not engaged in Stereotaxis Business within those firms. Such permission
shall not be deemed to waive or diminish the prohibitions on disclosure or use
of Confidential Information or the covenants of non-competition in this
Agreement.

 

  d) None of these restrictions is intended to prevent the Employee from owning
up to one percent (1%) of the publicly traded stock of any company during the
Restricted Period.

 

  e)

In the event of a breach or threatened breach of any of Employee’s duties and
obligations under Sections 7-12, Company shall be entitled, in addition to any
other legal or equitable remedies

 

4



--------------------------------------------------------------------------------

 

(including any right to damages), to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach. Employee
expressly acknowledges that the harm that might result to Company’s business as
a result of any noncompliance by Employee with any of the provisions of these
Sections would be largely irreparable.

 

  f) To ensure Employee’s understanding of and compliance with the obligations
under this Agreement, Employee agrees to engage in an exit interview with the
Company at the Company’s expense prior to Employee’s last day of employment, at
a time and place or by telephone, as designated by the Company, and that
Employee may be required to confirm that Employee will comply with Employee’s
post termination obligations.

 

14) Non-Waiver of Rights. Company’s failure at any time to enforce or require
performance by Employee of any of the provisions of this Agreement shall in no
way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement, or any part hereof, or the right of Company
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.

 

15) Continuation of Salary and Benefits.

 

  a) Continuation upon Certain Termination Events. If the Employee’s employment
is terminated (i) by the Company without Cause; or (ii) within twelve months
after a Change of Control of the Company under which the Company is not the
surviving entity and the Employee was not offered a position and salary in the
surviving entity comparable to the position and salary held immediately prior to
the Change of Control, then subject to the conditions below, Employee will
receive during the 18 month period immediately following the date of termination
under (i) or (ii) a guarantee of salary continuation equal to Employee’s monthly
base salary on the date of termination, as well as continuation of medical and
dental benefits pursuant to Company policies (including any requirement for
employee premium contributions) in effect during the said period. Salary
continuation payments shall be made in accordance with the regularly scheduled
payroll frequency in effect on the date of Employee’s termination of employment.
Each installment payment required under this Section shall be considered a
separate payment under Internal Revenue Code Section 409A.

 

  b) Conditions. The continuation of salary and benefits under this Section 15
is conditioned on Employee’s (i) compliance with the terms and conditions of
this Agreement, including any post-termination restrictions and covenants, and
(ii) execution of a release of any and all claims against the Company and its
officers, directors, and employees arising from or related to the Employee’s
employment. Salary continuation payments in the event of termination by the
Company without Cause under (a) above will be offset by the amount of any
compensation Employee receives during the Severance Period from the Company or
another employer or as an independent contractor. Medical and dental benefits
continued in the event of termination under (a) or (b) will terminate upon
receipt of comparable benefits from another employer. The release required
pursuant to subsection (ii) above shall be substantially similar with respect to
all material terms and conditions to the form attached hereto as Attachment A,
and must be executed and returned to the Company within forty fine (45) days of
Employee’s termination of employment to avoid forfeiture by Employee of the
salary continuation payments described in Section 15(a) above.

 

  c)

Key Employee Six Month Deferral. Notwithstanding anything to the contrary in
this Section 15, if any such payments set forth in paragraph 15(a) are
classified as nonqualified deferred compensation, as defined in Internal Revenue
Code Section 409A and the regulations thereunder, such payments subject to
Section 409A shall be deferred until at least six (6) month after the date of
termination. Any payment of nonqualified deferred compensation otherwise due in
such six (6) month period shall be suspended and become payable in a lump sum at
the end of such six (6) month period, and shall not otherwise be subject to any
offset or reduction pursuant to paragraph 15(b) above solely because of said
deferral. However, any payments not subject to

 

5



--------------------------------------------------------------------------------

 

Section 409A shall be immediately payable pursuant to Section 15(a) and will not
be suspended or deferred.

 

  d) Effect on Employment at Will. By way of clarification, Employee is not
entitled to salary or benefits continuation if Employee terminates the
employment except as specified in this Paragraph 15, and nothing in this Section
is intended to affect the rights of either party to terminate the employment at
any time with or without Cause.

 

16) Binding Arbitration.

 

  a) Any dispute, claim or controversy with respect to Employee’s employment or
its termination (whether the termination of employment is voluntary or
involuntary) shall be settled exclusively (except as set out in Section 13(e)
above) by arbitration in accordance with the rules of the American Arbitration
Association (“AAA”). Either party may request arbitration in writing after good
faith efforts to resolve the matter internally, and the parties shall select an
arbitrator under the AAA rules. Employee and Stereotaxis each waive their
constitutional rights to have such matters determined by a jury, explicitly and
definitely prefer arbitration to recourse to the courts, and have prescribed
arbitration as their sole and exclusive method of binding dispute resolution
because, among other reasons, it is quicker, less expensive, and less formal
than litigation in court.

 

  b) Except as set out in Section 18 below, the arbitrator shall not have the
authority to modify, add to or eliminate any provision of this Agreement. The
arbitration shall be held in St. Louis, Missouri. The award of the arbitrator
shall be final and binding on the parties. Judgment upon the arbitrator’s award
may be entered in any court, state or federal, having jurisdiction over the
parties. If a written request for arbitration is not made within one (1) year of
the date of the termination of employment or, in the case of disputes not
resolved internally, the date of the final decision reached by the Human
Resources Department, all remedies regarding such dispute, claim or controversy
shall be waived.

 

  c) In the event of any litigation or arbitration or other proceeding by which
one party seeks to enforce its rights or seeks a declaration of any rights or
obligations under this Agreement, aparty that is finally determined to have
breached this Agreement or the party against which injunctive relief is awarded
shall pay the other party its reasonable attorney fees, costs, and expenses
incurred.

 

17) Choice of Forum and Governing Law. Employee acknowledges and agrees that
substantial and material aspects of the employment under this Agreement take
place in St. Louis, Missouri and that the important decisions, training,
planning and activities hereunder are focused in St. Louis, Missouri. In light
of Company’s substantial contacts with the State of Missouri, the parties’
interests in ensuring that disputes regarding the interpretation, validity and
enforceability of this Agreement are resolved on a uniform basis, and Company’s
execution of, and the making of this Agreement in Missouri, the parties agree
that: (a) any litigation involving any noncompliance with or breach of the
Agreement, or regarding the interpretation, validity and/or enforceability of
the Agreement, shall be filed and conducted exclusively in the state or federal
courts in St. Louis County, Missouri; and (b) the Agreement shall be interpreted
in accordance with and governed by the laws of the State of Missouri.

 

18) Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal or are deemed unenforceable by any tribunal of competent
jurisdiction, it shall be modified and enforced to the maximum extent
permissible under applicable law. It is the intention of the Parties that the
remainder of this Agreement shall not be affected, provided that a Party’s
rights under this Agreement are not materially affected, in which case the
Parties covenant and agree to revise any such provision or the Agreement in good
faith in order to provide a term, covenant, condition or application of this
Agreement that most closely complies with the intent of the Parties under the
Agreement as originally executed.

 

6



--------------------------------------------------------------------------------

19) Assignment. The Company may assign this Agreement and Employee’s employment
to any entity to which the operations it currently manages are transferred,
whether through reorganization, merger, sale or any other transfer. As a
contract for personal services, neither this Agreement nor any rights hereunder
shall be assigned by Employee.

 

20) Construction. The Parties to this Agreement represent and acknowledge that
in executing this Agreement they do not rely and have not relied upon any
representation or statement made by the other party or the other party’s agents,
attorneys or representatives regarding the subject matter, basis, or effect of
this Agreement or otherwise, other than those specifically stated in this
written Agreement. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any party. This
Agreement shall be construed as if each party was its author and each party
hereby adopts the language of this Agreement as if it were his, her or its own.
Section headings are provided in this Agreement for convenience only and shall
not be deemed to substantively affect the content of such sections. In addition,
in light of the post-employment compensation to be paid to Employee under
Section 15 of this Agreement if Employee is terminated without Cause, Employee
acknowledges and agrees that Employee’s post-employment obligations under
Section 11 are reasonable and should be fully enforceable regardless of why or
how his employment may end, and regardless of the reason(s) why and/or whether
or not such termination of employment is with or without Cause.

 

21) Entire Agreement. This Agreement, including the Offer Letter and these Terms
and Conditions and any Exhibits attached hereto, sets forth all the covenants,
promises, agreements, representations, conditions and understandings between the
Parties hereto with respect to the subject matter hereof and supersedes and
terminates all prior agreements and understandings between the Parties. There
are no covenants, promises, agreements, representations, conditions or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof other than as set forth herein and therein. No amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by the Employee and an authorized representative
of the Company. This Agreement cannot be changed orally or by any conduct of
either Employee or the Company or any course of dealings between Employee, or
another person and the Company.

 

7



--------------------------------------------------------------------------------

Employee and the Company have executed this Agreement and agree to enter into
and be bound by the provisions hereof as of August 5, 2009.

BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT EMPLOYEE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE EXECUTING IT;
(B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS EMPLOYEE HAS ABOUT
THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS AND TO
CONFER WITH COUNSEL; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER
THE AGREEMENT.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION.

 

Employee   Stereotaxis, Inc.

/s/ Dan Johnston

 

/s/ David Giffin

Dan Johnston   David Giffin   Vice President, Human Resources

 

8



--------------------------------------------------------------------------------

Attachment A

FORM OF SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is made between Stereotaxis,
Inc. (“Stereotaxis”), including its divisions, subsidiaries, parent and
affiliated corporations, their successors and assigns (individually and
collectively “Stereotaxis”) and                              with Employee’s
heirs, executors, administrators, successors and assigns (“Employee”).

WHEREAS, Stereotaxis and Employee entered into an Employment Agreement dated
                         (said agreement and any and all amendments
collectively, the “Employment Agreement”), and now desire to terminate their
employment relationship and settle all legal rights and obligations resulting
from Employee’s employment with Stereotaxis.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations and undertakings of the parties set forth herein, the adequacy
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Separation Date. Employee’s employment with Stereotaxis will terminate
effective                         .

 

2. In consideration for Employee’s execution of, and subject to the terms and
conditions of this Severance Agreement and Release, Stereotaxis agrees as
follows:

 

  (a) Severance. Employee will receive              weeks of base pay in the
amount of $            per week as severance, for a total payment of
$            , less deductions required by law. Employee’s severance will
payable in accordance with Stereotaxis’ normal payroll dates and will commence
once the revocation period set forth in paragraph 6(e) has elapsed without
Employee revoking this Release.

 

  (b) Vacation. Employee will be paid $            , less deductions required by
law, as full and complete payment of all remaining vacation hours and personal
time earned but not used by Employee’s Separation Date.

 

  (c) Insurance. Stereotaxis will permit Employee to exercise Employee’s COBRA
conversion privileges as provided by law, effective             . Stereotaxis
will pay the cost under COBRA for continuing Employee’s group medical and dental
insurance from             through             , as set out in the Employment
Agreement provided Employee’s regular monthly contribution is made by deduction
from the severance payment. Thereafter, Employee shall be responsible to pay the
cost to continue group medical insurance under COBRA.

 

3. The parties agree that the compensation and benefits described above provided
Employee by Stereotaxis represent additional compensation and benefits to which
Employee would not be entitled absent this Agreement, and constitute the total
compensation and benefits payable by Stereotaxis to Employee with regard to
Employee’s employment by Stereotaxis and its termination, and that no other
compensation, commissions, bonuses, benefits or payments of any kind will be
paid other than the amounts set forth above.

 

4.

Employee hereby waives and releases Stereotaxis, its subsidiaries, related,
parent and affiliated corporations and business entities, their successors and
assigns, and their past and present officers, directors, shareholders, employees
and agents (“the Released Parties”) from any and all claims made, to be made, or
which might have been made of whatever nature, whether known or unknown, since
the beginning of time through the date of this Agreement, including, but not
limited to, any claim Employee may have under any agreements which Employee may
have with



--------------------------------------------------------------------------------

 

any of the Released Parties, any claims that arose as a consequence of
Employee’s employment by Stereotaxis, or arising out of the termination of the
employment relationship, or arising out of any acts committed or omitted during
or after the existence of the employment relationship through the date of this
Agreement. Such release and waiver of claims will include, but shall not be
limited to, those claims which were, could have been, or could be the subject of
an internal grievance or appeal procedure or an administrative or judicial
proceeding filed either by Employee or on Employee’s behalf under any federal,
state or local law or regulation, any claim of discrimination under any state or
federal statute, regulation or ordinance including, but not limited to Titles 29
and 42 of the United States Code, Title VII of the Civil Rights Act of 1964, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1866, the Rehabilitation Act of 1973, as amended, the Family and
Medical Leave Act, the Older Worker Benefit Protection Act, the Missouri Human
Rights Act, City of St. Louis Ordinance 62710, any other federal, state or local
law, ordinance or regulation regarding employment, discrimination in employment
or termination of employment, any claims for breach of contract, wrongful
termination, promissory estoppel, detrimental reliance, negligent or intentional
infliction of emotional distress, or any other actions at common law, in
contract or tort, all claims for lost wages, bonuses, commissions, benefits,
expenses, severance, service letter, re-employment, compensatory or punitive
damages, attorney’s fees, and all claims for any other type of legal or
equitable relief. Employee further waives all rights to future employment with
Stereotaxis and agrees not to apply for employment with Stereotaxis.

This Release does not affect any vested rights Employee may have under any
retirement plan of Stereotaxis.

 

5. Employee covenants not to sue or otherwise make any claims against
Stereotaxis or any other party released herein with respect to any claim
released pursuant to this Agreement.

 

6. By execution of this document, Employee expressly waives any and all rights
to claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621, et seq. (the “ADEA”).

 

  (a) Employee acknowledges that Employee’s waiver of rights or claims refers to
rights or claims arising under the ADEA is in writing and is understood by
Employee.

 

  (b) Employee expressly understands that by execution of this document,
Employee does not waive any rights or claims under the ADEA that may arise after
the date the waiver is executed.

 

  (c) Employee acknowledges that the waiver of Employee’s rights or claims
arising under the ADEA is in exchange for the consideration outlined in this
Agreement which is above and beyond that to which Employee is entitled.

 

  (d) Employee acknowledges that Stereotaxis expressly advised Employee to
consult an attorney of Employee’s choosing prior to executing this document and
that Employee has been given a period of not less than forty-five (45) days
within which to consider this Agreement.

 

  (e)

Employee acknowledges that Employee has been advised by Stereotaxis that
Employee is entitled to revoke (in the event Employee executes this document)
Employee’s waiver of rights or claims arising under the ADEA within seven
(7) days after executing this document by notifying Stereotaxis in writing at:
Stereotaxis, 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108,
Attn: VP of Human Resources that Employee intends to revoke this waiver and that
said waiver will not and does not become effective or enforceable until the
seven (7) day period has expired. Employee agrees that payment of monies due
under this executed and

 

10



--------------------------------------------------------------------------------

 

unrevoked waiver shall not be payable until the seven (7) day revocation period
has expired and Employee has not revoked this waiver.

 

7. Employee agrees that the terms and provisions of this Agreement and the fact
and amount of consideration paid pursuant to this Agreement shall at all times
remain confidential and not be disclosed to anyone not a party to this
Agreement, other than (1) to the extent disclosure is required by law, or (2) to
Employee’s spouse, attorneys, accountant and tax advisors who have a need to
know in order to render Employee professional advice or service. Employee agrees
to ensure said individuals maintain such confidentiality.

 

8. Employee agrees not to a) disclose or use confidential information of
Employer required to be kept confidential under the Employment Agreement, b)
violate any covenants of non-competition or any other surviving terms or
conditions of the Employment Agreement, c) disparage Employer or make or solicit
any comments, statements, or the like to the media or to any third party that
may be considered to be derogatory or detrimental to the good name and/or
business reputation of Employer, including its directors, officers, employees,
agents, representatives and customers.

 

9. Employee agrees to promptly return to Stereotaxis any and all electronic
media files, company keys, company vehicles, credit cards, equipment, documents,
papers, records, notes, memoranda, plans, files, and other records containing
information concerning Stereotaxis or its employees, customers, or operations,
and any other information or materials required to be returned pursuant to the
Employment Agreement.

 

10. Nothing contained in this Agreement shall be construed to require the
commission of any act contrary to law or to be contrary to law, and whenever
there is any conflict between any provision of this Agreement and any present or
future statute, law, government regulation or ordinance contrary to which the
parties have no legal right to contract, the latter shall prevail, but in such
event the provisions of this Agreement affected shall be curtailed and
restricted only to the extent necessary to bring them within legal requirements.

 

11. The existence and execution of this Agreement shall not be considered, and
shall not be admissible in any proceeding, as an admission by Stereotaxis or
anyone released hereby, of any liability, error, violation or omission.

 

12. This Agreement shall be governed by, and construed and interpreted according
to, the laws of the State of Missouri and whenever possible, each provision
herein shall be interpreted in such manner as to be effective or valid under
applicable law.

 

13. The parties acknowledge this Agreement constitutes the entire agreement
between them superseding all prior written and oral agreements or understandings
between them, with the exception of any terms and conditions of the Employment
Agreement that survive its termination.

 

14. This Agreement may not be modified, altered or changed except by written
agreement signed by the parties hereto.

 

15. Employee acknowledges that the only consideration for Employee signing this
Agreement are the terms stated above and that no other promise, agreement,
statement or representation of any kind has been made to Employee by any person
or entity to cause Employee to sign this Agreement, and that Employee a) has
read this Agreement, b) has had a reasonable amount of time to consider its
terms, c) is competent to execute this Agreement, d) has had an adequate
opportunity to discuss this Agreement with an attorney and has done so or has
voluntarily elected not to do so, d) fully understands the meaning and intent of
this Agreement, and e) is voluntarily executing it of Employee’s own free will.

 

11



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

 

Employee

 

STATE OF                                        )   )
COUNTY OF                                                     )

COMES NOW                             , who states to me that he/she has read
and understands the foregoing Agreement and agrees to and accepts its terns and
conditions as a free act of his/her own volition.

Subscribed and sworn to before me this              day of
                            .

 

 

Notary Public

My Commission Expires:

 

STEREOTAXIS: By:  

 

Date:  

 

 

12